USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: G

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Allstar Marketing Group, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,

Plaintiff

Vv.

329620855 store, ef al., CIVIL ACTION No.
Defendants 19-ev-5029 (ALC)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Allstar
Marketing Group, LLC (“Allstar or “Plaintiff’), by its undersigned attorneys, hereby gives
notice of dismissal of all claims against Defendant Harovi flagship store in the above-captioned

action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 

 
Dated: October 14, 2019 Respectfully submitted,

EPSTEIN DRANGEL LLP

BY:

 

Brieanne Scutfy-(BS371 1)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Allstar Marketing Group, LLC

It isso ORDERED.
Signed at New York, NY on Ottoper LY, 2019

Arde J C= 9

Ife Andrew L. Carter
United States District Judge

  

hr

 

 
